DETAILED ACTION
Disposition of Claims
Claims 47-65 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20220119455A1, Published 04/21/2022.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application discloses subject matter disclosed in prior application no 16/411,621, filed 08/28/2018, which claims priority to 13/878,835, filed 10/10/2013, with priority to 61/391,960, filed 10/11/2010, and names the inventor or at least one joint inventor named in the prior application.  
It is first noted that the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
It is noted that the disclosure of the prior-filed application, Application No. 61/391,960, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  While the earlier filed application notes the potential to use the additional CMV proteins UL128, UL130, and UL131, and provides sequences for said proteins, the reduction to practice of said proteins in a self-replicating RNA, and the order and positioning of regulatory elements, and the importance thereof (cited in “Remarks” filed 09/25/2020 in 16/114,621) was not suggested or disclosed until the filing of PCT/US11/55834, filed 10/11/2011.  Examples 6-7, starting at ¶[0269], and the data therefrom, is not afforded the earliest priority date of the application, and instead are afforded the earliest priority date of their disclosure, which is 10/11/2011.  
While the ADS filed on 06/28/2021 claims this is a divisional (DIV) of the ‘621 application, no restriction was made in the ‘621 application.  While a restriction was made in the 13/878,835 application, this application was abandoned on 10/20/2018 and was not copending with the instant application.  Therefore, the ADS, specification, and accompanying paperwork should be updated to note this as a continuation (CON) application.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
The disclosure is objected to because of the following informalities: as set forth supra, the instant application is a continuation, not a divisional, of U.S. patent application Ser. No. 16/114,62 as noted in ¶[0001].  
Appropriate correction is required.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phraseology (e.g. “This disclosure provides…”) and (…”using the disclosed platforms”…).  Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 and dependent claims 48-65 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 provides for a first, second, and third nucleotide sequence within the self-replicating RNA molecule, wherein each follows the other (e.g. 5’-(first protein ORF)-(second protein ORF)-(third protein ORF)-3’), and each of the first, second, and third proteins are “operably linked to a subgenomic promoter”.  However, from the wording of the claim, it is unclear if there is only one promoter (e.g. 5’-(subgenomic promoter)-(first protein ORF)-(second protein ORF)-(third protein ORF)-3’) or if there are three separate subgenomic promoters (e.g. 5’--(subgenomic promoter)(first protein ORF)- -(subgenomic promoter)(second protein ORF) -(subgenomic promoter)(third protein ORF)-3’).  As the construction of the self-replicating RNA with the subgenomic promoters is unclear, the claim is rejected on the grounds of being indefinite.  
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 47 is rejected on the grounds of being indefinite.  Claims 48-65 are also rejected since they depend from claim 47, but do not remedy these deficiencies of claim 47.

	

Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 is drawn to “wherein the subgenomic promoter comprises SEQ ID NO:51.”  However, in claim 47, there are three different subgenomic promoters recited in parts a)-c), and it is unclear if all three subgenomic promoters are different, or if this sequence refers to one promoter that operably drives all the proteins in a)-c), or if each protein in a)-c) comprises a separate promoter but each promoter is that of SEQ ID NO:51.  
Because the antecedence is unclear, claim 56 is rejected on the grounds of being indefinite. 

Claims 57-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 57-59 provide for “wherein the IRES comprises SEQ ID NO:49 or SEQ ID NO:50 (claim 57); wherein the viral 2A site comprises SEQ ID NO:2 (claim 58); and wherein the viral 2A site comprises SEQ ID NO:3 (claim 59).”  However, from the construction of instant claim 47, there do not have to be viral 2A sites in the self-replicating RNA or IRES.  For instance, there could be two IRES, and then the antecedence of instant claims 58 and 59 are unclear.  In the alternative, there could be two viral 2A sites and the antecedence of claim 57 is unclear.  It is suggested the claims be amended to clarify the construct or that when present, the IRES or viral 2A site comprises the sequence as claimed.  One suggestion is as follows:
“Claim 57.  The method of claim 47, wherein an IRES is present before the nucleotide encoding UL130 and comprises SEQ ID NO:49 or SEQ ID NO:50.”
As the presence of the IRES and viral 2A sites in the independent claim are in the alternative, the antecedence of instant claims 57-59 becomes unclear without further clarification as to what is, and what is not, within the self-replicating RNA



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 47 is drawn to a method of forming a protein complex comprising: delivering to a cell, a self-replicating RNA molecule comprising a polynucleotide that comprises: 
a) a first nucleotide sequence encoding a first protein or fragment thereof from cytomegalovirus (CMV), wherein the first nucleotide sequence is operably linked to a subgenomic promoter and followed by b); 
b) a second nucleotide sequence encoding a second protein or fragment thereof from said CMV, wherein the second nucleotide sequence is operably linked to a subgenomic promoter and followed by c); 
c) a third nucleotide sequence encoding a third protein or fragment thereof from said CMV, wherein the third nucleotide sequence is operably linked to a subgenomic promoter and followed by d); 
d) a fourth nucleotide sequence encoding a fourth protein or fragment thereof from said CMV, wherein the fourth nucleotide sequence is operably linked to an IRES or a viral 2A site and followed by e); and 
e) a fifth nucleotide sequence encoding a fifth protein or fragment thereof from said CMV, wherein the fifth nucleotide sequence is operably linked to an IRES or a viral 2A site, 
wherein the first protein is gH, the second protein is gL, the third protein is UL128, the fourth protein is UL130, and the fifth protein is UL131; and maintaining the cell under conditions suitable for expression of the self-replicating RNA molecule, wherein the first, second, third, fourth and fifth CMV proteins or fragments thereof are expressed in an amount sufficient for the formation of a gH/gL/UL128/UL130/UL131 pentameric complex.
Further limitations on the method of claim 47 are wherein the first protein consists of SEQ ID NO: 32 or a fragment thereof (claim 48); wherein the second protein consists of SEQ ID NO: 36 or a fragment thereof (claim 49); wherein the third protein consists of SEQ ID NO: 44 or a fragment thereof (claim 50); wherein the fourth protein consists of SEQ ID NO: 46 or a fragment thereof (claim 51); wherein the fifth protein consists of SEQ ID NO: 48 or a fragment thereof (claim 52); wherein the first protein consists of SEQ ID NO: 32 or a fragment thereof; the second protein consists of SEQ ID NO: 36 or a fragment thereof; the third protein consists of SEQ ID NO: 44 or a fragment thereof; the fourth protein consists of SEQ ID NO: 46 or a fragment thereof; and the fifth protein consists of SEQ ID NO: 48 or a fragment thereof (claim 53); wherein the self-replicating RNA molecule is encoded by a DNA sequence selected from the group consisting of SEQ ID NO: 56 (vector A526) and SEQ ID NO: 57 (vector A527)(claim 54); wherein the self-replicating RNA molecule is an alphavirus replicon (claim 55); wherein at least one of the subgenomic promoters of a), b) or c) comprises SEQ ID NO:51 (claim 56); wherein the self-replicating RNA comprises at least one IRES and said IRES comprises SEQ ID NO:49 or SEQ ID NO:50 (claim 57); wherein the self-replicating RNA comprises at least one viral 2A site and said viral 2A site comprises SEQ ID NO:2 (claim 58), wherein said viral 2A site comprises SEQ ID NO:3 (claim 59); comprising delivering the self-replicating RNA molecule and an RNA delivery system to the cell (claim 60), wherein the RNA delivery system is a liposome. a polymeric nanoparticle, a lipid nanoparticle (LNP), an oil-in-water cationic nanoemulsion or combinations thereof (claim 61); wherein a recombinant DNA molecule encodes the self- replicating RNA molecule (claim 62), wherein the recombinant DNA molecule is a plasmid (claim 63), wherein the recombinant DNA molecule comprises a DNA sequence selected from the group consisting of SEQ ID NO: 56 (vector A526) and SEQ ID NO: 57 (vector A527)(claim 64); and wherein the cell is in vivo (claim 65). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,078,237. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims comprise compositions which comprise self-replicating RNAs encoding identical CMV proteins in the same order in the RNA construct and operably linked to the same elements.  While the instant claims are drawn to a method of forming a protein complex comprising the delivery to a cell of said self-replicating RNA molecule, and the ‘237 claims are drawn to the self-replicating RNA itself and methods of inducing an immune response through delivery of said self-replicating RNA to a host.  The method of inducing an immune response through delivery of said composition to a host would inherently form the protein complex, and the method of the instant claims requires the composition of the ‘237 claims.  Further, the sequences of the CMV proteins are identical, as is the order of the proteins within the self-replicating RNA, along with the regulatory elements associated with each open reading frame.  The vector sequences, recombinant DNA molecules, and plasmids are also identical between claim sets.  Therefore, it is the opinion that the instant claims are an obvious variant of the ‘237 claims.  


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648